Citation Nr: 0528263	
Decision Date: 10/20/05    Archive Date: 11/01/05	

DOCKET NO.  04-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether there was clear and unmistakable error in the October 
10, 1968, rating decision that denied service connection for 
a kidney disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (VBA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1965 to April 
1966, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  A rating decision dated in October 1968 denied service 
connection for a kidney disorder, specifically chronic 
glomerulonephritis.  

2.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the October 10, 1968, rating decision or that 
the RO incorrectly applied statutory or regulatory provisions 
at the time such that the outcome of the claim would have 
been manifestly different but for the error.  


CONCLUSION OF LAW

The rating decision of October 10, 1968, which denied service 
connection for a kidney disorder, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

However, this claim is a legal challenge to a prior RO 
decision and does not involve acquiring or submitting any 
additional evidence since any clear and unmistakable error 
must be based on the record and law that existed at the time 
of the decision.  Russell v. Principi, 3 Vet. App. 310 
(1992).  Furthermore, the Court has held that the VCAA is not 
applicable to clear and unmistakable error (CUE) claims.  
Livesay v. Principi, 15 Vet. App. 165 (2002 (en banc)).  

In this case, the veteran essentially contends that the 
October 1968 rating decision was clearly and unmistakably 
erroneous in failing to grant service connection for a kidney 
disorder, specifically glomerulonephritis.  More 
specifically, it is pointed out that the veteran was 
medically cleared for service and had no medical problems 
upon his entry into service and that service connection 
should have been granted on either a direct basis or based on 
aggravation of a preexisting condition since symptomatology 
was not present until four months after enlistment.  

Applicable law in effect at the time of the October 1968 
rating decision provided service connection would be granted 
if it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C. § 310 (1964 
& Supp V); 38 C.F.R. § 3.303 (1968).  In addition, every 
veteran was taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service enrollment and was not aggravated by 
such service.  Service connection may also be granted for 
certain chronic diseases, such as nephritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C. §§ 301, 312, 313; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353.  

The evidence that was considered by the October 1968 rating 
decision consisted of the veteran's service medical records 
and the report of a VA hospitalization of the veteran in 
March and April 1968.  The veteran's service medical records 
included an entrance examination performed in March 1965.  In 
the Report of Medical History portion of the examination the 
veteran reported that he had acute nephritis at age 15 with a 
full recovery and no recurrence of symptoms.  The physical 
examination portion noted no pertinent abnormalities.  
Service medical records also included a Medical Board Report 
which indicated that in August 1965 the veteran was admitted 
with a diagnosis of acute glomerulonephritis.  At the time of 
the admission the veteran complained of pain in the back, 
ankle swelling, nausea and vomiting of approximately one 
week's duration and that two week's prior to admission he had 
noted a sore throat while undergoing recruit training.  It 
was also noted that two years prior to the admission the 
veteran had hematuria and that he had been treated for 
nephritis.  The veteran was initially treated with bed rest 
and a low salt diet for a period of approximately 3 1/2 weeks 
with some improvement in laboratory findings, but the report 
also indicated that in October 1965 the veteran underwent a 
renal biopsy that disclosed a proliferative membranous 
glomerulonephritis.  The Medical Board concurred with the 
diagnosis of a nephrotic syndrome, secondary to chronic 
glomerulonephritis, recurrent, and recommended that the 
veteran appear before a Physical Evaluation Board.  The 
Medical Board Report cover sheet indicated that the origin of 
the veteran's disability was not due to his own misconduct 
and was incurred in the line of duty, and that it did not 
exist prior to entry into service.  A record from the 
Physical Evaluation Board dated in January 1966 indicated 
that the veteran was unfit to perform the duties of his rank 
by reason of a physical disability, specifically nephrotic 
syndrome secondary to chronic glomerulonephritis, recurrent.  
That record also indicated that the disability was not a 
ratable disability and that it existed prior to service and 
that it might be permanent.  

A report of a VA hospital summary pertaining to a 
hospitalization of the veteran in March and April 1968 noted 
that he was admitted with a chief complaint of back pain.  
During that hospitalization the veteran reported that he had 
been admitted to a private hospital in 1962 where he stayed 
for about 3 1/2 months with a diagnosis of acute 
glomerulonephritis.  It was also noted that during service 
the veteran developed identical symptoms as to those he 
experienced prior to service and was again admitted for a 
total of 4 1/2 months.  The hospital summary also noted that 
renal biopsy performed during service showed chronic 
glomerulonephritis, by history, although it was indicated 
that they did not actually have medical records at the time 
of the report.  It was indicated that the veteran had no 
difficulty during the hospitalization and that his back pain 
cleared.  It was noted that even though military medical 
hospitalization records were not available at the present 
time that the veteran had probable chronic glomerulonephritis 
that seemed to be inactive with very good renal function.  
The veteran was advised that he could continue to go back to 
work and should live a normal life.  There were no 
restrictions on the veteran's activity, diet or medications.  
The pertinent final diagnosis was chronic glomerulonephritis, 
inactive.  

The record also reflects that in June 1968 the RO requested 
records from a private medical facility, specifically St. 
Francis Hospital, and later in June 1968 the hospital 
responded that they had no record of the veteran having been 
hospitalized there.  The RO then requested that the veteran 
furnish a report of his private hospitalization prior to 
service.  No response was received from the veteran in 
response to the RO's request.  

A rating decision dated in October 1968 reviewed the 
veteran's service medical records and the report of the VA 
hospitalization in March and April 1968.  The RO concluded 
that when the veteran was treated in service for chronic 
glomerulonephritis, it was historically reported to have 
existed prior to enlistment, that it was now in remission, 
and that aggravation of the preexisting condition was not 
shown.  The veteran was notified of that decision and of his 
appellate rights, and therefore the October 1968 rating 
decision represents a final decision.  

Under applicable laws and regulations, RO decision which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).  The Court has also 
held that such error must be based on the record and the law 
that existed at the time of the prior . . . decision.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Principi, 4 Vet. App. 20, 26 (1993).  "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Lastly, the Court has held that 
the failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error.  Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Based on this record, and under the laws and regulations set 
forth above, the Board finds that there was no clear and 
unmistakable error in the October 1968 rating decision that 
denied service connection for a kidney disorder, specifically 
chronic glomerulonephritis.  In this regard, while the Board 
acknowledges that a kidney disorder was not noted at the time 
the veteran was examined upon his entry in service, the Board 
finds that it is reasonable to conclude that there was clear 
and unmistakable evidence that demonstrates that the disease 
not only existed prior to service, but was not aggravated by 
such service, thereby rebutting the presumption of soundness 
pursuant to 38 U.S.C. § 1111.  

While it might appear that the existence of a preexisting 
kidney disorder was based on only the veteran's 
unsubstantiated statement regarding the preservice existence 
of the disorder, he related that history to treating 
physicians on more than one occasion and at the time of the 
VA hospitalization following separation from service the 
veteran provided the name of the specific hospital he was 
treated at prior to service and the length of that 
hospitalization.  Even more significantly, however, was the 
fact that the diagnosis of a nephrotic syndrome, secondary to 
chronic glomerulonephritis was clinically confirmed by a 
renal biopsy performed during service.  The Board finds that 
there was an adequate basis for the RO to conclude that 
chronic glomerulonephritis clearly and unmistakably existed 
prior to service.  

The Board is also of the opinion that there was an adequate 
basis for the RO to conclude that the preexisting kidney 
disorder was not aggravated during service thereby rebutting 
the presumption of soundness.  Indeed, the veteran was 
admitted with a diagnosis of acute glomerulonephritis and his 
symptomatology apparently resolved after only treatment with 
bed rest and a low salt diet.  The post-service VA hospital 
summary demonstrates that the symptomatology the veteran 
experienced in service were identical symptoms to that he 
experienced prior to service.  In addition, after the 
veteran's symptoms subsided during service he apparently 
experienced no further symptomatology until he was 
hospitalized at a VA medical facility in March 1968, 
approximately two years following separation from service and 
that at that time the veteran's chronic glomerulonephritis 
was described as inactive.  

As such, there was a basis for the RO concluding that the 
veteran's disability existed prior to service and was not 
aggravated during service and effectively rebutted the 
presumption of soundness under 38 U.S.C. § 311 [later 
renumbered as § 1111].  See VAOPGCPREC 3-2003 at 9 (July 16, 
2003) ("The relevant legislative history of section 1111 
indicates that Congress intended the VA to bear the burden of 
showing the absence of aggravation in order to rebut the 
presumption of sound condition.")  

Having determined that the RO was not clearly and 
unmistakably erroneous in determining that the veteran's 
kidney disorder clearly and unmistakably existed prior to 
service, the Board also finds that there was a basis for the 
RO concluding that there was no increase in severity of the 
veteran's preexisting kidney disorder.  In this regard, the 
medical evidence for consideration by the RO reflected that 
the veteran had a symptomatic kidney disorder prior to 
service that was asymptomatic upon entering service, that 
became symptomatic during service with the symptoms resolving 
much as they had prior to service.  In addition, the evidence 
for consideration by the RO in the October 1968 rating 
decision demonstrated that after the service symptomatology 
subsided and the veteran was discharged from service, he 
required no further treatment for symptomatology associated 
with his glomerulonephritis until 1968, approximately two 
years following separation from service and that upon 
hospital discharge the disability was described as inactive.  
The hospital summary also indicated that the veteran had very 
good renal function and he was advised that he could continue 
to go back to work and should live a normal life, and upon 
hospital discharge, there were no restrictions on his 
activity, diet or medication.  

Therefore, the Board finds that the RO was not clearly and 
unmistakably erroneous in concluding that the preexisting 
glomerulonephritis was not aggravated during service because 
the service medical records and the records of the VA 
hospitalization of the veteran in 1968 did not demonstrate 
any increase in the severity of his disability.  Accordingly, 
the Board concludes that the October 10, 1968, rating 
decision was not clearly and unmistakably erroneous in 
denying service connection for a kidney disorder, 
specifically chronic glomerulonephritis.  


ORDER

The RO's October 10, 1968, rating decision was not clearly 
and unmistakably erroneous in denying service connection for 
a kidney disorder, specifically glomerulonephritis, and the 
appeal is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


